Exhibit 10.1

 

DEX MEDIA, INC.

 

EQUITY INCENTIVE PLAN

 

(formerly known as the Dex One Corporation Equity Incentive Plan)

 

As of April 30, 2013

 

I.  INTRODUCTION

 

1.1                               Purposes.  The purposes of the Dex Media, Inc.
Equity Incentive Plan (formerly known as the Dex One Corporation Equity
Incentive Plan) (this “Plan”) are (i) to align the interests of the Company’s
stockholders and the recipients of awards under this Plan by increasing the
proprietary interest of such recipients in the Company’s growth and success,
(ii) to advance the interests of the Company by attracting and retaining
directors, officers, other employees and other service providers and (iii) to
motivate such persons to act in the long-term best interests of the Company and
its stockholders.

 

1.2                               Certain Definitions.

 

“Agreement” shall mean the written agreement evidencing an award hereunder
between the Company and the recipient of such award.

 

“Bankruptcy Court” shall have the meaning set forth in Section 5.1.

 

“Bankruptcy Proceedings” shall mean the bankruptcy proceedings in the United
States Bankruptcy Court for the District of Delaware with respect to In re: R.H.
Donnelley Corp., et. al., Case No. 09-11833 (KG).

 

“Board” shall mean the Board of Directors of the Company.

 

“Change in Control” shall have the meaning set forth in Section 5.8(b).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Committee” shall mean the Compensation and Benefits Committee designated by the
Board, consisting of two or more members of the Board, each of whom may be (i) a
“Non-Employee Director” within the meaning of Rule 16b-3 under the Exchange Act,
(ii) an “outside director” within the meaning of Section 162(m) of the Code and
(iii) “independent” within the meaning of the rules of the Exchange.

 

“Common Stock” shall mean the common stock, par value $0.001 per share, of the
Company, and all rights appurtenant thereto.

 

“Company” shall mean Dex Media, Inc., a Delaware corporation, or any successor
thereto.

 

--------------------------------------------------------------------------------


 

“Disability” means an individual’s long-term disability as defined under the
long-term disability plan of the Company that covers that individual; or if the
individual is not covered by such a long-term disability plan, an individual’s
disability as defined for purposes of eligibility for a disability award under
the Social Security Act.

 

“Exchange” shall mean the principal national stock exchange on which the Common
Stock is traded.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” shall mean the closing transaction price of a share of
Common Stock as reported on the Exchange on the date as of which such value is
being determined or, if there shall be no reported transactions for such date,
on the next preceding date for which transactions were reported; provided,
however, that if the Common Stock is not listed on a national stock exchange or
if Fair Market Value for any date cannot be so determined, Fair Market Value
shall be determined by the Committee by whatever means or method as the
Committee, in the good faith exercise of its discretion, shall at such time deem
appropriate and in compliance with Section 409A of the Code; provided further
that for purposes of determining the base price of SARs granted pursuant to the
Plan of Reorganization, the Fair Market Value shall be determined in accordance
with the Plan of Reorganization.

 

“Free-Standing SAR” shall mean an SAR which is not granted in tandem with, or by
reference to, an option, which entitles the holder thereof to receive, upon
exercise, shares of Common Stock (which may be Restricted Stock) with an
aggregate value equal to the excess of the Fair Market Value of one share of
Common Stock on the date of exercise over the base price of such SAR, multiplied
by the number of such SARs which are exercised.

 

“Incentive Stock Option” shall mean an option to purchase shares of Common Stock
that meets the requirements of Section 422 of the Code, or any successor
provision, which is intended by the Committee to constitute an Incentive Stock
Option.

 

“Non-Employee Director” shall mean any director of the Company who is not an
officer or employee of the Company or any Subsidiary.

 

“Nonqualified Stock Option” shall mean an option to purchase shares of Common
Stock which is not an Incentive Stock Option.

 

“Performance Measures” shall mean the criteria and objectives, established by
the Committee, which shall be satisfied or met (i) as a condition to the grant
or exercisability of all or a portion of an option or SAR or (ii) during the
applicable Restriction Period or Performance Period as a condition to the
vesting of the holder’s interest, in the case of a Restricted Stock Award, of
the shares of Common Stock subject to such award, or, in the case of a
Restricted Stock Unit Award, to the holder’s receipt of the shares of Common
Stock subject to such award or of payment with respect to such award. To the
extent necessary for an award to be qualified performance-based compensation
under Section 162(m) of the Code and the regulations thereunder, such criteria
and objectives shall include one or more of the following corporate-wide or
subsidiary, division, operating unit or individual measures, stated in either
absolute terms

 

2

--------------------------------------------------------------------------------


 

or relative terms, such as rates of growth or improvement: the attainment by a
share of Common Stock of a specified Fair Market Value for a specified period of
time, earnings per share, return to stockholders (including dividends), return
on assets, return on equity, earnings of the Company before or after taxes
and/or interest, revenues, market share, cash flow or cost reduction goals,
interest expense after taxes, return on investment, return on investment
capital, economic value created, operating margin, net income before or after
taxes, pretax earnings before interest, depreciation and/or amortization, pretax
operating earnings after interest expense and before incentives, and/or
extraordinary or special items, operating earnings, net cash provided by
operations, and strategic business criteria, consisting of one or more
objectives based on meeting specified market penetration, geographic business
expansion goals, cost targets, customer satisfaction, reductions in errors and
omissions, reductions in lost business, management of employment practices and
employee benefits, supervision of litigation and information technology, quality
and quality audit scores, productivity, efficiency, and goals relating to
acquisitions or divestitures, or any combination of the foregoing. In the sole
discretion of the Committee, but subject to Section 162(m) of the Code, the
Committee may amend or adjust the Performance Measures or other terms and
conditions of an outstanding award in recognition of unusual or nonrecurring
events affecting the Company or its financial statements or changes in law or
accounting principles.

 

“Performance Option” shall mean an Incentive Stock Option or Nonqualified Stock
Option, the grant of which or the exercisability of all or a portion of which is
contingent upon the attainment of specified Performance Measures within a
specified Performance Period.

 

“Performance Period” shall mean any period designated by the Committee during
which (i) the Performance Measures applicable to an award shall be measured and
(ii) the conditions to vesting applicable to an award shall remain in effect.

 

“Performance Unit” shall mean a right to receive, contingent upon the attainment
of specified Performance Measures within a specified Performance Period, a
specified cash amount or, in lieu thereof, shares of Common Stock having a Fair
Market Value equal to such cash amount.

 

“Performance Unit Award” shall mean an award of Performance Units under this
Plan.

 

“Plan of Reorganization” shall mean the Plan of Reorganization approved pursuant
to the Bankruptcy Proceedings.

 

“Restricted Stock” shall mean shares of Common Stock which are subject to a
Restriction Period and which may, in addition thereto, be subject to the
attainment of specified Performance Measures within a specified Performance
Period.

 

“Restricted Stock Award” shall mean an award of Restricted Stock under this
Plan.

 

“Restricted Stock Unit” shall mean a right to receive one share of Common Stock
or, in lieu thereof, the Fair Market Value of such share of Common Stock in
cash, which shall be contingent upon the expiration of a specified Restriction
Period and which may, in addition

 

3

--------------------------------------------------------------------------------


 

thereto, be contingent upon the attainment of specified Performance Measures
within a specified Performance Period.

 

“Restricted Stock Unit Award” shall mean an award of Restricted Stock Units
under this Plan.

 

“Restriction Period” shall mean any period designated by the Committee during
which (i) the Common Stock subject to a Restricted Stock Award may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in this Plan or the Agreement relating to such award, or
(ii) the conditions to vesting applicable to a Restricted Stock Unit Award shall
remain in effect.

 

“SAR” shall mean a stock appreciation right which may be a Free-Standing SAR or
a Tandem SAR.

 

“Stock Award” shall mean a Restricted Stock Award or a Restricted Stock Unit
Award.

 

“Subsidiary” shall mean any corporation, limited liability company, partnership,
joint venture or similar entity in which the Company owns, directly or
indirectly, an equity interest possessing more than 50% of the combined voting
power of the total outstanding equity interests of such entity.

 

“Tandem SAR” shall mean an SAR which is granted in tandem with, or by reference
to, an option (including a Nonqualified Stock Option granted prior to the date
of grant of the SAR), which entitles the holder thereof to receive, upon
exercise of such SAR and surrender for cancellation of all or a portion of such
option, shares of Common Stock (which may be Restricted Stock) with an aggregate
value equal to the excess of the Fair Market Value of one share of Common Stock
on the date of exercise over the base price of such SAR, multiplied by the
number of shares of Common Stock subject to such option, or portion thereof,
which is surrendered.

 

“Tax Date” shall have the meaning set forth in Section 5.5.

 

“Ten Percent Holder” shall have the meaning set forth in Section 2.1(a).

 

1.3                               Administration.  This Plan shall be
administered by the Committee.  Any one or a combination of the following awards
may be made under this Plan to eligible persons: (i) options to purchase shares
of Common Stock in the form of Incentive Stock Options or Nonqualified Stock
Options (which may include Performance Options), (ii) SARs in the form of Tandem
SARs or Free-Standing SARs, (iii) Stock Awards in the form of Restricted Stock
or Restricted Stock Units and (iv) Performance Units. The Committee shall,
subject to the terms of this Plan, select eligible persons for participation in
this Plan and determine the form, amount and timing of each award to such
persons and, if applicable, the number of shares of Common Stock, the number of
SARs, the number of Restricted Stock Units and the number of Performance Units
subject to such an award, the exercise price or base price associated with the
award, the time and conditions of exercise or settlement of the award and all
other terms and conditions of the award, including, without limitation, the form
of the Agreement evidencing the award. The Committee may, in its sole discretion
and for any reason at any time, subject to the

 

4

--------------------------------------------------------------------------------


 

requirements of Section 162(m) of the Code and regulations thereunder in the
case of an award intended to be qualified performance-based compensation, take
action such that (i) any or all outstanding options and SARs shall become
exercisable in part or in full, (ii) all or a portion of the Restriction Period
applicable to any outstanding Restricted Stock or Restricted Stock Units shall
lapse, (iii) all or a portion of the Performance Period applicable to any
outstanding Restricted Stock, Restricted Stock Units or Performance Units shall
lapse and (iv) the Performance Measures (if any) applicable to any outstanding
award shall be deemed to be satisfied at the target or any other level. The
Committee shall, subject to the terms of this Plan, interpret this Plan and the
application thereof, establish rules and regulations it deems necessary or
desirable for the administration of this Plan and may impose, incidental to the
grant of an award, conditions with respect to the award, such as limiting
competitive employment or other activities. All such interpretations, rules,
regulations and conditions shall be conclusive and binding on all parties.

 

The Committee may delegate some or all of its power and authority hereunder to
the Board or, subject to applicable law, to the Chief Executive Officer or other
executive officer of the Company as the Committee deems appropriate; provided,
however, that (i) the Committee may not delegate its power and authority to the
Board or the Chief Executive Officer or other executive officer of the Company
with regard to the grant of an award to any person who is a “covered employee”
within the meaning of Section 162(m) of the Code or who, in the Committee’s
judgment, is likely to be a covered employee at any time during the period an
award hereunder to such employee would be outstanding and (ii) the Committee may
not delegate its power and authority to the Chief Executive Officer or other
executive officer of the Company with regard to the selection for participation
in this Plan of an officer, director or other person subject to Section 16 of
the Exchange Act or decisions concerning the timing, pricing or amount of an
award to such an officer, director or other person.

 

No member of the Board or Committee, and neither the Chief Executive Officer nor
any other executive officer to whom the Committee delegates any of its power and
authority hereunder, shall be liable for any act, omission, interpretation,
construction or determination made in connection with this Plan in good faith,
and the members of the Board and the Committee and the Chief Executive Officer
or other executive officer shall be entitled to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including attorneys’ fees) arising therefrom to the full extent permitted by
law (except as otherwise may be provided in the Company’s Certificate of
Incorporation and/or By-laws) and under any directors’ and officers’ liability
insurance that may be in effect from time to time.

 

1.4                               Eligibility.  Participants in this Plan shall
consist of such officers, employees, independent contractors and nonemployee
directors, and persons expected to become officers, employees, independent
contractors and nonemployee directors, of the Company and its Subsidiaries as
the Committee in its sole discretion may select from time to time or as
specified in the Plan of Reorganization. The Committee’s selection of a person
to participate in this Plan at any time shall not require the Committee to
select such person to participate in this Plan at any other time. For purposes
of this Plan, references to employment by the Company shall also mean employment
by a Subsidiary and any affiliate of the Company designated by the Committee;
provided, however, that an employee of an affiliate shall be designated by the
Committee as a

 

5

--------------------------------------------------------------------------------


 

recipient of an option only if the Shares qualify, with respect to such
recipient, as “service recipient stock” within the meaning set forth in
Section 409A of the Code.

 

1.5                               Shares Available.  Subject to adjustment as
provided in Section 5.7 and to all other limits set forth in this Section 1.5,
883,494 shares of Common Stock shall be available for all awards under this
Plan, reduced by the sum of the aggregate number of shares of Common Stock which
become subject to outstanding options, outstanding Free-Standing SARs and
outstanding Stock Awards and delivered upon the settlement of Performance Units.
To the extent that shares of Common Stock subject to an outstanding option, SAR
or Stock Award granted under the Plan are not issued or delivered by reason of
(i) the expiration, termination, cancellation or forfeiture of such award
(excluding shares subject to an option cancelled upon settlement in shares of a
related tandem SAR or shares subject to a tandem SAR cancelled upon exercise of
a related option) or (ii) the settlement of such award in cash, then such shares
of Common Stock shall again be available under this Plan.

 

Shares of Common Stock to be delivered under this Plan shall be made available
from authorized and unissued shares of Common Stock, or authorized and issued
shares of Common Stock reacquired and held as treasury shares or otherwise or a
combination thereof.

 

To the extent necessary for an award to be qualified performance-based
compensation under Section 162(m) of the Code and the regulations thereunder
(i) the maximum number of shares of Common Stock with respect to which options
or SARs or a combination thereof may be granted during any fiscal year of the
Company to any person shall be 400,000, subject to adjustment as provided in
Section 5.7; (ii) the maximum number of shares of Common Stock with respect to
which Stock Awards subject to Performance Measures may be granted during any
fiscal year of the Company to any person shall be 300,000, subject to adjustment
as provided in Section 5.7, and (iii) the maximum amount that may be payable
with respect to Performance Units granted during any fiscal year of the Company
to any person shall be $15,000,000.

 

II.  STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

 

2.1                               Stock Options.  The Committee may, in its
discretion, grant options to purchase shares of Common Stock to such eligible
persons as may be selected by the Committee. Each option, or portion thereof,
that is not an Incentive Stock Option, shall be a Nonqualified Stock Option. To
the extent that the aggregate Fair Market Value (determined as of the date of
grant) of shares of Common Stock with respect to which options designated as
Incentive Stock Options are exercisable for the first time by a participant
during any calendar year (under this Plan or any other plan of the Company, or
any parent or Subsidiary) exceeds the amount (currently $100,000) established by
the Code, such options shall constitute Nonqualified Stock Options.

 

Options shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

 

(a)                                 Number of Shares and Purchase Price.  The
number of shares of Common Stock subject to an option and the purchase price per
share of Common Stock purchasable upon exercise of the option shall be
determined by the Committee; provided, however, that the

 

6

--------------------------------------------------------------------------------


 

purchase price per share of Common Stock purchasable upon exercise of a
Nonqualified Stock Option or an Incentive Stock Option shall not be less than
100% of the Fair Market Value of a share of Common Stock on the date of grant of
such option; provided further, that if an Incentive Stock Option shall be
granted to any person who, at the time such option is granted, owns capital
stock possessing more than 10 percent of the total combined voting power of all
classes of capital stock of the Company (or of any parent or Subsidiary) (a “Ten
Percent Holder”), the purchase price per share of Common Stock shall not be less
than the price (currently 110% of Fair Market Value) required by the Code in
order to constitute an Incentive Stock Option.

 

(b)                                 Option Period and Exercisability.  The
period during which an option may be exercised shall be determined by the
Committee; provided, however, that no Incentive Stock Option or Nonqualified
Stock Option shall be exercised later than ten years after its date of grant;
provided further, that if an Incentive Stock Option shall be granted to a Ten
Percent Holder, such option shall not be exercised later than five years after
its date of grant. The Committee may, in its discretion, determine that an
option is to be granted as a Performance Option and may establish an applicable
Performance Period and Performance Measures which shall be satisfied or met as a
condition to the grant of such option or to the exercisability of all or a
portion of such option. The Committee shall determine whether an option shall
become exercisable in cumulative or non-cumulative installments and in part or
in full at any time. An exercisable option, or portion thereof, may be exercised
only with respect to whole shares of Common Stock.

 

(c)                                  Method of Exercise.  An option may be
exercised (i) by giving written notice to the Company specifying the number of
whole shares of Common Stock to be purchased and accompanying such notice with
payment therefor in full (or arrangement made for such payment to the Company’s
satisfaction) in cash or by certified check, or to the extent permitted in an
Award Agreement or otherwise by the Committee, (A) by delivery (either actual
delivery or by attestation procedures established by the Company) of shares of
Common Stock having a Fair Market Value, determined as of the date of exercise,
equal to the aggregate purchase price payable by reason of such exercise,
(B) authorizing the Company to withhold whole shares of Common Stock which would
otherwise be delivered having an aggregate Fair Market Value, determined as of
the date of exercise, equal to the amount necessary to satisfy such obligation,
(C) in cash by a broker-dealer acceptable to the Company to whom the optionee
has submitted an irrevocable notice of exercise or (D) a combination of (A),
(B) and (C), (ii) if applicable, by surrendering to the Company any Tandem SARs
which are cancelled by reason of the exercise of the option and (iii) by
executing such documents as the Company may reasonably request. Any fraction of
a share of Common Stock which would be required to pay such purchase price shall
be disregarded and the remaining amount due shall be paid in cash by the
optionee. No shares of Common Stock shall be issued and no certificate
representing Common Stock shall be delivered until the full purchase price
therefor and any withholding taxes thereon, as described in Section 5.5, have
been paid (or arrangement made for such payment to the Company’s satisfaction).

 

2.2                               Stock Appreciation Rights.  The Committee may,
in its discretion, grant SARs to such eligible persons as may be selected by the
Committee. The Agreement relating to an SAR shall specify whether the SAR is a
Tandem SAR or a Free-Standing SAR.

 

7

--------------------------------------------------------------------------------


 

SARs shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

 

(a)                                 Number of SARs and Base Price.  The number
of SARs subject to an award shall be determined by the Committee. Any Tandem SAR
related to an Incentive Stock Option shall be granted at the same time that such
Incentive Stock Option is granted. The base price of a Tandem SAR shall be the
purchase price per share of Common Stock of the related option. The base price
of a Free-Standing SAR shall be determined by the Committee; provided, however,
that such base price shall not be less than 100% of the Fair Market Value of a
share of Common Stock on the date of grant of such SAR.

 

(b)                                 Exercise Period and Exercisability.  The
period for the exercise of an SAR shall be determined by the Committee;
provided, however, that no Tandem SAR shall be exercised later than the
expiration, cancellation, forfeiture or other termination of the related option
and no Free-Standing SAR shall be exercised later than ten years after its date
of grant. The Committee may, in its discretion, establish Performance Measures
which shall be satisfied or met as a condition to the grant of an SAR or to the
exercisability of all or a portion of an SAR. The Committee shall determine
whether an SAR may be exercised in cumulative or non-cumulative installments and
in part or in full at any time. An exercisable SAR, or portion thereof, may be
exercised, in the case of a Tandem SAR, only with respect to whole shares of
Common Stock and, in the case of a Free-Standing SAR, only with respect to a
whole number of SARs. If an SAR is exercised for shares of Restricted Stock, a
certificate or certificates representing such Restricted Stock shall be issued
in accordance with Section 3.2(c), or such shares shall be transferred to the
holder in book entry form with restrictions on the Shares duly noted, and the
holder of such Restricted Stock shall have such rights of a stockholder of the
Company as determined pursuant to Section 3.2(d). Prior to the exercise of an
SAR, the holder of such SAR shall have no rights as a stockholder of the Company
with respect to the shares of Common Stock subject to such SAR.

 

(c)                                  Method of Exercise.  A Tandem SAR may be
exercised (i) by giving written notice to the Company specifying the number of
whole SARs which are being exercised, (ii) by surrendering to the Company any
options which are cancelled by reason of the exercise of the Tandem SAR and
(iii) by executing such documents as the Company may reasonably request. A
Free-Standing SAR may be exercised (A) by giving written notice to the Company
specifying the whole number of SARs which are being exercised and (B) by
executing such documents as the Company may reasonably request.

 

2.3                               Termination of Employment or Service.  All of
the terms relating to the exercise, cancellation or other disposition of an
option or SAR upon a termination of employment or service with the Company of
the holder of such option or SAR, as the case may be, whether by reason of
Disability, retirement, death or any other reason, shall be determined by the
Committee.

 

2.4                               No Repricing.  Notwithstanding anything in
this Plan to the contrary and subject to Section 5.7, without the approval of
the stockholders of the Company the Committee will not

 

8

--------------------------------------------------------------------------------


 

amend or replace any previously granted option or SAR in a transaction that
constitutes a “repricing,” as such term is used in the rules and regulations of
the Exchange.

 

III.  STOCK AWARDS

 

3.1                               Stock Awards.  The Committee may, in its
discretion, grant Stock Awards to such eligible persons as may be selected by
the Committee. The Agreement relating to a Stock Award shall specify whether the
Stock Award is a Restricted Stock Award or a Restricted Stock Unit Award.

 

3.2                               Terms of Restricted Stock Awards.  Restricted
Stock Awards shall be subject to the following terms and conditions and shall
contain such additional terms and conditions, not inconsistent with the terms of
this Plan, as the Committee shall deem advisable.

 

(a)                                 Number of Shares and Other Terms.  The
number of shares of Common Stock subject to a Restricted Stock Award and the
Restriction Period, Performance Period (if any) and Performance Measures (if
any) applicable to a Restricted Stock Award shall be determined by the
Committee.

 

(b)                                 Vesting and Forfeiture.  The Agreement
relating to a Restricted Stock Award shall provide, in the manner determined by
the Committee, in its discretion, and subject to the provisions of this Plan,
for the vesting of the shares of Common Stock subject to such award (i) if the
holder of such award remains continuously in the employment of the Company
during the specified Restriction Period and (ii) if specified Performance
Measures (if any) are satisfied or met during a specified Performance Period,
and for the forfeiture of the shares of Common Stock subject to such award
(x) if the holder of such award does not remain continuously in the employment
of the Company during the specified Restriction Period or (y) if specified
Performance Measures (if any) are not satisfied or met during a specified
Performance Period. The Committee may, in its sole discretion, grant Restricted
Stock Awards pursuant to the Plan that are not subject to any vesting or
performance conditions.

 

(c)                                  Stock Issuance.  During the Restriction
Period, the shares of Restricted Stock shall be held by a custodian in book
entry form with restrictions on such shares duly noted or, alternatively, a
certificate or certificates representing a Restricted Stock Award shall be
registered in the holder’s name and may bear a legend, in addition to any legend
which may be required pursuant to Section 5.6, indicating that the ownership of
the shares of Common Stock represented by such certificate is subject to the
restrictions, terms and conditions of this Plan and the Agreement relating to
the Restricted Stock Award. All such certificates shall be deposited with the
Company, together with stock powers or other instruments of assignment
(including a power of attorney), each endorsed in blank with a guarantee of
signature if deemed necessary or appropriate, which would permit transfer to the
Company of all or a portion of the shares of Common Stock subject to the
Restricted Stock Award in the event such award is forfeited in whole or in part.
Upon termination of any applicable Restriction Period (and the satisfaction or
attainment of applicable Performance Measures), subject to the Company’s right
to require payment of any taxes in accordance with Section 5.5, the restrictions
shall be removed from the requisite number of any shares of Common Stock that
are held in book entry form, and all certificates evidencing ownership of the
requisite number of shares of Common Stock shall be delivered to the holder of
such award.

 

9

--------------------------------------------------------------------------------


 

(d)                                 Rights with Respect to Restricted Stock
Awards.  Unless otherwise set forth in the Agreement relating to a Restricted
Stock Award, and subject to the terms and conditions of a Restricted Stock
Award, the holder of such award shall have all rights as a stockholder of the
Company, including, but not limited to, voting rights, the right to receive
dividends and the right to participate in any capital adjustment applicable to
all holders of Common Stock; provided, however, that a distribution with respect
to shares of Common Stock, other than a regular cash dividend, shall be
deposited with the Company and shall be subject to the same restrictions as the
shares of Common Stock with respect to which such distribution was made.

 

3.3                               Terms of Restricted Stock Unit Awards. 
Restricted Stock Unit Awards shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of this Plan, as the Committee shall deem advisable.

 

(a)                                 Number of Shares and Other Terms.  The
number of shares of Common Stock subject to a Restricted Stock Unit Award and
the Restriction Period, Performance Period (if any) and Performance Measures (if
any) applicable to a Restricted Stock Unit Award shall be determined by the
Committee.

 

(b)                                 Vesting and Forfeiture.  The Agreement
relating to a Restricted Stock Unit Award shall provide, in the manner
determined by the Committee, in its discretion, and subject to the provisions of
this Plan, for the vesting of such Restricted Stock Unit Award (i) if the holder
of such award remains continuously in the employment of the Company during the
specified Restriction Period and (ii) if specified Performance Measures (if any)
are satisfied or met during a specified Performance Period, and for the
forfeiture of the shares of Common Stock subject to such award (x) if the holder
of such award does not remain continuously in the employment of the Company
during the specified Restriction Period or (y) if specified Performance Measures
(if any) are not satisfied or met during a specified Performance Period. The
Committee may, in its sole discretion, grant Restricted Stock Unit Awards under
the Plan that are not subject to any vesting or performance conditions.

 

(c)                                  Settlement of Vested Restricted Stock Unit
Awards.  The Agreement relating to a Restricted Stock Unit Award shall specify
(i) whether such award may be settled in shares of Common Stock or cash or a
combination thereof and (ii) whether the holder thereof shall be entitled to
receive, on a current or deferred basis, dividend equivalents, and, if
determined by the Committee, interest on, or the deemed reinvestment of, any
deferred dividend equivalents, with respect to the number of shares of Common
Stock subject to such award. Prior to the settlement of a Restricted Stock Unit
Award, the holder of such award shall have no rights as a stockholder of the
Company with respect to the shares of Common Stock subject to such award.

 

3.4                               Termination of Employment or Service.  All of
the terms relating to the satisfaction of Performance Measures and the
termination of the Restriction Period or Performance Period relating to a Stock
Award, or any forfeiture and cancellation of such award upon a termination of
employment or service with the Company of the holder of such award, whether by
reason of Disability, retirement, death or any other reason, shall be determined
by the Committee.

 

10

--------------------------------------------------------------------------------


 

IV.  PERFORMANCE UNIT AWARDS

 

4.1                               Performance Unit Awards.  The Committee may,
in its discretion, grant Performance Unit Awards to such eligible persons as may
be selected by the Committee.

 

4.2                               Terms of Performance Unit Awards.  Performance
Unit Awards shall be subject to the following terms and conditions and shall
contain such additional terms and conditions, not inconsistent with the terms of
this Plan, as the Committee shall deem advisable.

 

(a)                                 Number of Performance Units and Performance
Measures.  The number of Performance Units subject to a Performance Unit Award
and the Performance Measures and Performance Period applicable to a Performance
Unit Award shall be determined by the Committee.

 

(b)                                 Vesting and Forfeiture.  The Agreement
relating to a Performance Unit Award shall provide, in the manner determined by
the Committee, in its discretion, and subject to the provisions of this Plan,
for the vesting of such Performance Unit Award if the specified Performance
Measures are satisfied or met during the specified Performance Period and for
the forfeiture of such award if the specified Performance Measures are not
satisfied or met during the specified Performance Period.

 

(c)                                  Settlement of Vested Performance Unit
Awards.  The Agreement relating to a Performance Unit Award shall specify
whether such award may be settled in shares of Common Stock (including shares of
Restricted Stock) or cash or a combination thereof. If a Performance Unit Award
is settled in shares of Restricted Stock, such shares of Restricted Stock shall
be issued to the holder in book entry form or a certificate or certificates
representing such Restricted Stock shall be issued in accordance with
Section 3.2(c) and the holder of such Restricted Stock shall have such rights as
a stockholder of the Company as determined pursuant to Section 3.2(d). Prior to
the settlement of a Performance Unit Award in shares of Common Stock, including
Restricted Stock, the holder of such award shall have no rights as a stockholder
of the Company.

 

4.3                               Termination of Employment or Service.  All of
the terms relating to the satisfaction of Performance Measures and the
termination of the Performance Period relating to a Performance Unit Award, or
any forfeiture and cancellation of such award upon a termination of employment
or service with the Company of the holder of such award, whether by reason of
Disability, retirement, death or any other reason, shall be determined by the
Committee.

 

V.  GENERAL

 

5.1                               Effective Date and Term of Plan.  This Plan
shall be submitted to the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”) for approval in connection with the Plan of
Reorganization and, if approved, shall become effective as of the effective date
of the Plan of Reorganization. This Plan shall terminate as of the tenth
anniversary of its effective date, unless terminated earlier by the Board.
Termination of this Plan shall not affect the terms or conditions of any award
granted prior to termination.

 

Awards hereunder may be made at any time prior to the termination of this Plan,
provided that no award may be made later than ten years after the effective date
of this Plan. In

 

11

--------------------------------------------------------------------------------


 

the event that this Plan is not approved by the Bankruptcy Court, this Plan and
any awards hereunder shall be void and of no force or effect.

 

5.2                               Amendments.  The Board may amend this Plan as
it shall deem advisable, subject to any requirement of stockholder approval
required by applicable law, rule or regulation, including Section 162(m) of the
Code and any rule of the Exchange; provided, however, that no amendment may
impair the rights of a holder of an outstanding award without the consent of
such holder.

 

5.3                               Agreement.  Each award under this Plan shall
be evidenced by an Agreement setting forth the terms and conditions applicable
to such award. No award shall be valid until approved by the Company. Such award
shall be effective as of the effective date set forth in the Agreement.

 

5.4                               Non-Transferability.  No award shall be
transferable other than by will, the laws of descent and distribution or
pursuant to beneficiary designation procedures approved by the Company or, to
the extent expressly permitted in the Agreement relating to such award, to the
holder’s family members, a trust or entity established by the holder for estate
planning purposes or a charitable organization designated by the holder. Except
to the extent permitted by the foregoing sentence or the Agreement relating to
an award, each award may be exercised or settled during the holder’s lifetime
only by the holder or the holder’s legal representative or similar person.
Except as permitted by the second preceding sentence, no award may be sold,
transferred, assigned, pledged, hypothecated, encumbered or otherwise disposed
of (whether by operation of law or otherwise) or be subject to execution,
attachment or similar process. Upon any attempt to so sell, transfer, assign,
pledge, hypothecate, encumber or otherwise dispose of any award, such award and
all rights thereunder shall immediately become null and void.

 

5.5                               Tax Withholding.  The Company shall have the
right to require, prior to the issuance or delivery of any shares of Common
Stock or the payment of any cash pursuant to an award made hereunder, payment by
the holder of such award of any federal, state, local or other taxes which may
be required to be withheld or paid in connection with such award. An Agreement
may provide that (i) the Company shall withhold whole shares of Common Stock
which would otherwise be delivered to a holder, having an aggregate Fair Market
Value determined as of the date the obligation to withhold or pay taxes arises
in connection with an award (the “Tax Date”), or withhold an amount of cash
which would otherwise be payable to a holder, in the amount necessary to satisfy
any such obligation or (ii) the holder may satisfy any such obligation by any of
the following means: (A) a cash payment to the Company, (B) delivery (either
actual delivery or by attestation procedures established by the Company) to the
Company of previously owned whole shares of Common Stock having an aggregate
Fair Market Value, determined as of the Tax Date, equal to the amount necessary
to satisfy any such obligation, (C) authorizing the Company to withhold whole
shares of Common Stock which would otherwise be delivered having an aggregate
Fair Market Value, determined as of the Tax Date, or withhold an amount of cash
which would otherwise be payable to a holder, equal to the amount necessary to
satisfy any such obligation, (D) in the case of the exercise of an option, a
cash payment by a broker-dealer acceptable to the Company to whom the optionee
has submitted an irrevocable notice of exercise or (E) any combination of (A),
(B) and (C), in each case to the extent set forth in the Agreement relating to
the award. Shares of Common Stock to be delivered

 

12

--------------------------------------------------------------------------------


 

or withheld may not have an aggregate Fair Market Value in excess of the amount
determined by applying the minimum statutory withholding rate. Any fraction of a
share of Common Stock which would be required to satisfy such an obligation
shall be disregarded and the remaining amount due shall be paid in cash by the
holder.

 

5.6                               Restrictions on Shares.  Each award made
hereunder shall be subject to the requirement that if at any time the Company
determines that the listing, registration or qualification of the shares of
Common Stock subject to such award upon any securities exchange or under any
law, or the consent or approval of any governmental body, or the taking of any
other action is necessary or desirable as a condition of, or in connection with,
the delivery of shares thereunder, such shares shall not be delivered unless
such listing, registration, qualification, consent, approval or other action
shall have been effected or obtained, free of any conditions not acceptable to
the Company. The Company may require that certificates evidencing shares of
Common Stock delivered pursuant to any award made hereunder bear a legend
indicating that the sale, transfer or other disposition thereof by the holder is
prohibited except in compliance with the Securities Act of 1933, as amended, and
the rules and regulations thereunder.

 

5.7                               Adjustment.  In the event of any stock split,
stock dividend, recapitalization, reorganization, merger, consolidation,
combination, exchange of shares, liquidation, spin-off or other similar change
in capitalization or event, or any distribution to holders of Common Stock other
than a regular cash dividend, the number and class of securities available under
this Plan, the number and class of securities subject to each outstanding option
and the purchase price per security, the terms of each outstanding SAR, the
terms of each outstanding Restricted Stock Award and Restricted Stock Unit
Award, including the number and class of securities subject thereto, the terms
of each outstanding Performance Unit, the maximum number of securities with
respect to which options or SARs may be granted during any fiscal year of the
Company to any one grantee and the maximum number of shares of Common Stock that
may be awarded during any fiscal year of the Company to any one grantee pursuant
to a Stock Award that is subject to Performance Measures shall be equitably
adjusted by the Committee, such adjustments to be made in the case of
outstanding options and SARs in accordance with Section 409A of the Code. The
decision of the Committee regarding any such adjustment shall be final, binding
and conclusive. If any such adjustment would result in a fractional security
being (a) available under this Plan, such fractional security shall be
disregarded, or (b) subject to an award under this Plan, the Company shall pay
the holder of such award, in connection with the first vesting, exercise or
settlement of such award, in whole or in part, occurring after such adjustment,
an amount in cash determined by multiplying (i) the fraction of such security
(rounded to the nearest hundredth) by (ii) the excess, if any, of (A) the Fair
Market Value on the vesting, exercise or settlement date over (B) the exercise
or base price, if any, of such award.

 

5.8                               Change in Control.

 

(a)                                 Except as provided in the applicable
Agreement, in the event of a Change in Control, the Board (as constituted prior
to such Change in Control) may, in its discretion:

 

(1)                                 provide that (A) some or all outstanding
options and SARs shall immediately become exercisable in full or in part,
(B) the Restriction Period applicable to

 

13

--------------------------------------------------------------------------------


 

some or all outstanding Restricted Stock Awards and Restricted Stock Unit Awards
shall lapse in full or in part, (C) the Performance Period applicable to some or
all outstanding awards shall lapse in full or in part, and (D) the Performance
Measures applicable to some or all outstanding awards shall be deemed to be
satisfied at the target or any other level;

 

(2)                                 require that shares of stock of the
corporation resulting from such Change in Control, or a parent corporation
thereof, be substituted for some or all of the shares of Common Stock subject to
an outstanding award, with an appropriate and equitable adjustment to such award
as shall be determined by the Board in accordance with Section 5.7; and/or

 

(3)                                 require outstanding awards, in whole or in
part, to be surrendered to the Company by the holder, and to be immediately
cancelled by the Company, and to provide for the holder to receive (A) a cash
payment in an amount equal to (i) in the case of an option or an SAR, the number
of shares of Common Stock then subject to the portion of such option or SAR
surrendered multiplied by the excess, if any, of the Fair Market Value of a
share of Common Stock as of the date of the Change in Control, over the purchase
price or base price per share of Common Stock subject to such option or SAR,
(ii) in the case of a Stock Award, the number of shares of Common Stock then
subject to the portion of such award surrendered multiplied by the Fair Market
Value of a share of Common Stock as of the date of the Change in Control, and
(iii) in the case of a Performance Unit Award, the value of the Performance
Units then subject to the portion of such award surrendered; (B) shares of
capital stock of the corporation resulting from such Change in Control, or a
parent corporation thereof, having a fair market value not less than the amount
determined under clause (A) above; or (C) a combination of the payment of cash
pursuant to clause (A) above and the issuance of shares pursuant to clause
(B) above.

 

(b)                                 For purposes of this Plan, a “Change in
Control” shall be deemed to have occurred if, after the effective date of the
Plan of Reorganization, there shall have occurred any of the following:

 

(i)                                     Any “person,” as such term is used in
Section 13(d) and 14(d) of the Exchange Act (other than the Company, any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company, or any company owned, directly or indirectly, by the shareholders of
the Company in substantially the same proportions as their ownership of stock of
the Company), acquires voting securities of the Company and immediately
thereafter is a “50% Beneficial Owner.” For purposes of this provision, a “50%
Beneficial Owner” shall mean a person who is the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing 50% or more of the combined voting power of the
Company’s then-outstanding voting securities; provided that the term “50%
Beneficial Owner” shall not include any person who, at all times following such
an acquisition of securities, remains eligible to file a Schedule 13G pursuant
to Rule 13d-1(b) under the

 

14

--------------------------------------------------------------------------------


 

Exchange Act, or remains exempt from filing a Schedule 13D under
Section 13(d)(6)(b) of the Exchange Act, with respect to all classes of Company
voting securities;

 

(ii)                                  During any one-year period commencing on
or after the Effective Date, individuals who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a person (as defined above) who has entered into an agreement with the Company
to effect a transaction described in subsections (i), (iii) or (iv) of this
definition) whose election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof;

 

(iii)                               The consummation of a merger, consolidation,
recapitalization, or reorganization of the Company, or a reverse stock split of
any class of voting securities of the Company, other than any such transaction
which would result in at least 50% of the combined voting power of the voting
securities of the Company or the surviving entity outstanding immediately after
such transaction being beneficially owned by persons who together beneficially
owned at least 50% of the combined voting power of the voting securities of the
Company outstanding immediately prior to such transaction, with the relative
voting power of each such continuing holder compared to the voting power of each
other continuing holder not substantially altered as a result of the
transaction; provided that, for purposes of this paragraph (iii), such
continuity of ownership (and preservation of relative voting power) shall be
deemed to be satisfied if the failure to meet such 50% threshold (or to
substantially preserve such relative voting power) is due solely to the
acquisition of voting securities by an employee benefit plan of the Company,
such surviving entity or a subsidiary thereof;

 

(iv)                              The consummation of a plan of complete
liquidation of the Company or the sale or disposition by the Company of all or
substantially all of the Company’s assets (or any transaction having a similar
effect); and

 

(v)                                 Any other event which the Board determines
shall constitute a Change in Control for purposes of this Plan.

 

5.9                               Deferrals.  The Committee may determine that
the delivery of shares of Common Stock or the payment of cash, or a combination
thereof, upon the exercise or settlement of all or a portion of any award (other
than awards of Incentive Stock Options, Nonqualified Stock Options and SARs)
made hereunder shall be deferred, or the Committee may, in its sole discretion,
approve deferral elections made by holders of awards. Deferrals shall be for
such periods and upon such terms as the Committee may determine in its sole
discretion, subject to the requirements of Section 409A of the Code.

 

15

--------------------------------------------------------------------------------


 

5.10                        No Right of Participation, Employment or Service. 
Unless otherwise set forth in an employment agreement, no person shall have any
right to participate in this Plan. Neither this Plan nor any award made
hereunder shall confer upon any person any right to continued employment by or
service with the Company, any Subsidiary or any affiliate of the Company or
affect in any manner the right of the Company, any Subsidiary or any affiliate
of the Company to terminate the employment of any person at any time without
liability hereunder.

 

5.11                        Rights as Stockholder.  No person shall have any
right as a stockholder of the Company with respect to any shares of Common Stock
or other equity security of the Company which is subject to an award hereunder
unless and until such person becomes a stockholder of record with respect to
such shares of Common Stock or equity security.

 

5.12                        Designation of Beneficiary.  A holder of an award
may file with the Committee a written designation of one or more persons as such
holder’s beneficiary or beneficiaries (both primary and contingent) in the event
of the holder’s death or incapacity. To the extent an outstanding option or SAR
granted hereunder is exercisable, such beneficiary or beneficiaries shall be
entitled to exercise such option or SAR pursuant to procedures prescribed by the
Committee.

 

Each beneficiary designation shall become effective only when filed in writing
with the Committee during the holder’s lifetime on a form prescribed by the
Committee. The spouse of a married holder domiciled in a community property
jurisdiction shall join in any designation of a beneficiary other than such
spouse. The filing with the Committee of a new beneficiary designation shall
cancel all previously filed beneficiary designations.

 

If a holder fails to designate a beneficiary, or if all designated beneficiaries
of a holder predecease the holder, then each outstanding option and SAR
hereunder held by such holder, to the extent exercisable, may be exercised by
such holder’s executor, administrator, legal representative or similar person.

 

5.13                        Governing Law.  This Plan, each award hereunder and
the related Agreement, and all determinations made and actions taken pursuant
thereto, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Delaware and
construed in accordance therewith without giving effect to principles of
conflicts of laws.

 

5.14                        Foreign Employees.  Without amending this Plan, the
Committee may grant awards to eligible persons who are foreign nationals on such
terms and conditions different from those specified in this Plan as may in the
judgment of the Committee be necessary or desirable to foster and promote
achievement of the purposes of this Plan and, in furtherance of such purposes
the Committee may make such modifications, amendments, procedures, subplans and
the like as may be necessary or advisable to comply with provisions of laws in
other countries or jurisdictions in which the Company or its Subsidiaries
operates or has employees.

 

16

--------------------------------------------------------------------------------